Citation Nr: 1016926	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  05-01 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for disc disease of the 
cervical, thoracic, and lumbar spines (back and neck 
disabilities).

2.  Entitlement to service connection for type II diabetes 
mellitus.

3.  Entitlement to service connection for bronchial asthma 
and chronic obstructive pulmonary disease (COPD).

4.  Entitlement to service connection for thromboembolic 
events.

5.  Entitlement to service connection for hypothyroidism.

6.  Entitlement to service connection for cardiovascular 
disease.

7.  Entitlement to service connection for liver disease 
involving hemangioma.

8.  Entitlement to service connection for granulomas.

9.  Entitlement to service connection for status post 
sigmoidectomy with end colostomy with Hartmann's pouch and 
recurrent diverticulosis.

10.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

11.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
inguinal hernia.

12.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
headaches.

13.  Entitlement to a temporary total disability rating under 
38 C.F.R. § 4.30 based upon a period of convalescence 
following surgery for a service-connected disability.

14.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

The Veteran served on active duty from October 1969 to 
October 1973 and from July 1976 to June 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement (NOD) and completed by 
a substantive appeal after a statement of the case (SOC) is 
furnished to the claimant.  In essence, the following 
sequence is required: There must be a decision by the RO, the 
claimant must express timely disagreement with the decision 
(NOD), VA must respond by explaining the basis for the 
decision to the claimant (SOC), and finally the claimant, 
after receiving adequate notice of the basis of the decision, 
must complete the process by stating his argument in a 
timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 
20.201, 20.202, and 20.203.

The Veteran claims that he manifests multiple disabilities 
causally related to multiple types of toxic exposures during 
service.  Over the course of the years, the Veteran has 
raised many different claims, at many different times, and 
raised theories in a piecemeal fashion which has complicated 
the adjudication process.  Simply stated, the VA has 
difficulty fully adjudicating the Veteran's case as he raises 
different theories of entitlement, at different times, and 
the VA attempts to fully evaluate each theory, delaying the 
adjudication of his case. 

As the United States Court of Appeals for Veterans Claims 
(Court) has stated:

Advancing different arguments at successive 
stages of the appellate process does not serve 
the interests of the parties or the Court.  Such 
a practice hinders the decision-making process 
and raises the undesirable specter of piecemeal 
litigation.

Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd 972 
F.2d 331 (Fed. Cir. 1992).

Notably, the record contains a June 14, 2007 letter from the 
Veteran's then representative to the RO withdrawing many of 
these claims.  This letter was not before the Board at the 
time of its June 13, 2007 remand.  Thereafter, the record 
reflects continuous prosecution of all claims listed on the 
title page with these matters being addressed in a September 
2008 Supplemental SOC (SSOC).  

In a written brief presentation dated August 2009, the 
Veteran's current representative indicated that the Veteran 
desired to continue appellate review of all claims and wished 
to "rescind" the prior withdrawal.  

Based upon the unique facts of this case, the Board finds 
that the issues listed on the title page are properly before 
the Board at this time.  See generally Percy v. Shinseki, 23 
Vet. App. 37 (2009) (an adequate or timely timely substantive 
appeal is a non-jurisdictional requirement which may be 
waived by the Board).  However, such actions from the 
Veteran's representatives clearly delay the adjudication of 
this case. 

The Board next notes that a Board decision dated June 2007 
denied a claim of service connection for sclerosis.  The 
Board construed the Veteran's allegations as involving a 
claim of service connection for multiple sclerosis, which was 
not shown by the evidence of record.  In a statement received 
in November 2007, the Veteran alleged that clear and 
unmistakable error (CUE) was involved in denying his 
sclerosis claim, as he held diagnoses of end-plate sclerosis 
of the low back, sclerosis of the aortic root, and arterial 
athero-sclerosis.  

The claims involving disability of the spine and 
cardiovascular system are currently on appeal, and these 
aspects of his "sclerosis" claim have not been finally 
decided.  On this record, the Board finds that the Veteran 
has not alleged a CUE claim with respect to the Board's June 
2007 decision.

The Veteran contends that, during his separate tours of 
service with the U.S. Marines and the Navy, he was exposed to 
numerous toxic substances.  His allegations require some 
sorting out as some of the claims involve potential 
application of presumptive service connection provisions, 
such as exposure to herbicides (38 C.F.R. § 3.309(e)) and 
ionizing radiation (38 C.F.R. §§ 3.309(d)). 

The easiest matter to address is the Veteran's allegation 
that his military service at Camp Garcia on Vieques Island, 
Puerto Rico, which served as a Naval weapons training ground 
for many decades, exposed him to various toxins.  The 
Veteran's service treatment records (STRs) confirm his 
presence at Camp Garcia, which is located on Vieques Island.

The U.S. Environmental Protection Agency has designated 
portions of Vieques Island as a Superfund Site due to the 
presence of unexploded ordnance and remnants of exploded 
ordnance with associated hazardous substances of mercury, 
lead, copper, magnesium, lithium, perchorate, TNT, napalm, 
and depleted uranium.  Additional substances included PCB's, 
solvents and pesticides.

For purposes of this claim, the Board does not dispute the 
Veteran's potential exposures to these toxins.

The Veteran also claims that his service on Vieques Island 
involved exposure to herbicides.  He reports that he was 
personally involved in land-based deployment of herbicides, 
and witnessed jeep and aerial applications, during training 
exercises.  He further reports performing classified missions 
in the Panama Canal Zone, Cambodia, Laos and "offshore" 
Vietnam which allegedly involved herbicide exposure.  

Notably, the Veteran holds a diagnosis of diabetes mellitus 
type II, which may be presumptively service-connected under 
38 C.F.R. § 3.309(e) with proven herbicide exposure.

The Veteran also alleges exposure to hazardous environmental 
agents similar to those employed in Project Shipboard Hazard 
and Defense (SHAD), or Project 112.  He concedes that he was 
not part of the official duties related to SHAD testing near 
Vieques Island in May 1969.

However, the Veteran does allege many "classified" and non-
classified duties of being a chemical and biological weapons 
instructor and an on-site storage guard which (he alleges) 
involved exposure to multiple chemical and biological 
weapons, such as CS- tear gas, sarin nerve gas, VX, bacillus 
globigii, cosiella, coxiella burnetti, pasteucella, and 
various other chemicals.  He reports seeing barrels 
identified as "112," which he presumably argues were 
related to SHAD testing.

The Veteran's allegations and reported duty assignments and 
locations cannot be properly evaluated and weighed against 
the evidentiary record as his service personnel records 
(SPRs) have not been associated with the claims folder.  This 
case, therefore, must be remanded to obtain the Veteran's 
SPRs for both periods of service.

With respect to herbicide exposure, the Board notes 
allegations by several organizations, such as the Dominicans 
for Justice and Peace, Dominican Leadership Conference and 
Pax Christi, that the Navy tested Agent Orange weapons on 
Vieques Island.  See 2004 Petition to the United Nations 
Commission on Human Rights.  The Board is unaware that 
herbicides were used on Vieques Island at any time, and the 
UN petition and various other anecdotal evidence of record 
does not indicate the source for the herbicide usage 
allegation.

Notably, the EPA reports of record do not mention herbicide 
contamination on Vieques Island.

Given the anecdotal evidence of record, the Board is of the 
opinion that the RO should contact the U.S. Army & Joint 
Services Records Research Center (JSSRC) to determine whether 
herbicides were used during the Veteran's period of active 
service on Vieques Island.  38 U.S.C.A. § 5103A(a)(1).  

The exact dates of service are unknown as the SPRs are not of 
record.

The Veteran also alleges that his service on Vieques Island 
involved exposure to ionizing radiation as a result of 
depleted uranium bullets.  There is also information of 
record that the U.S.S. KILLEN, which had been used as a 
target ship for atomic weapons testing in the late 1950's, 
was used for gunnery practice and eventually scuttled off the 
shores of Vieques Island.  

Thus, the special evidentiary procedures of 38 C.F.R. 
§ 3.311(a)(2)(3), regarding "other exposure" claims, are 
potentially applicable.

The Veteran claims to manifest colon cancer, which is 
considered a radiogenic disease for purposes of applying the 
special development procedures of 38 C.F.R. § 3.311(b).  The 
Veteran has also submitted treatise material suggesting that 
low level radiation exposure may cause hypothyroidism.

In order for the special evidentiary procedures of 38 C.F.R. 
§ 3.311(b) to apply, the Veteran must demonstrate actual 
diagnoses of colon cancer and hypothyroidism.  The available 
medical records reflect a problem list diagnosis of colon 
carcinoma status post surgery and tubular adenoma polypectomy 
in 2002.  However, there are no actual treatment records 
confirming a diagnosis of colon cancer.  There is also no 
confirmed diagnosis of hypothyroidism.  

It is important for the Veteran to understand that such facts 
provide highly probative evidence against his claims. 

On remand, the Veteran should also be requested to identify 
all providers of care for the claimed colon cancer and 
hypothyroidism.  The Veteran is asked to provide objective 
evidence that he has, or has had, colon cancer and 
hypothyroidism.

As the record reflects that the Veteran has been awarded 
disability benefits from the Social Security Administration, 
these records should also be obtained which might shed 
further light on these matters.

Finally, the record contains conflicting assessments as to 
whether the Veteran's exposures at Vieques Island have caused 
many of the claimed disabilities.  VA examinations in 
December 2002 resulted in the opinion that the Veteran's 
lumbar myositis, colonic diverticulosis and adjustment 
disorder with depressive features were not related to 
chemical and/or radiation exposure.

Subsequent clinical assessments from VA's War Related Illness 
and Injury Study Center (WRIISC) indicate that the Veteran's 
reported history of respiratory, gastrointestinal and 
musculoskeletal complaints during service suggested his 
exposure to noxious substances, and that it is possible that 
some of the Veteran's problems are related to toxic 
substances.

The WRIISC assessments are based, in part, upon the Veteran's 
allegations of duties as a chemical weapons instructor, and 
personal deployment of herbicides, which has not been 
verified.  Furthermore, the WRIISC examiners did not have 
benefit of review of the claims folder to determine what 
actual symptoms the Veteran manifested in service.  

Overall, once all development has been conducted, the Board 
finds that the Veteran should be afforded appropriate 
examination based upon review of all the evidence of record 
to determine the nature and etiology of the Veteran's 
complaints, to include opinion as to whether any of the 
alleged disorders first manifested in service which was not 
addressed by the December 2002 VA examiners.

With respect to the acquired psychiatric disorder claim, the 
Board notes that the Veteran recently reported to WRIISC 
examiners that he had many traumatic combat experiences 
during service.  The diagnoses provided included PTSD.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court 
redefined the concept of what issues are encompassed in a 
service connection "claim" filed by a claimant.  In 
Clemons, the Court held that the scope of a claim must be 
understood from the viewpoint of a lay claimant who may not 
be required to understand sophisticated legal or medical 
distinctions, and that "the claimant's intent in filing a 
claim is paramount to construing its breadth."  The Court 
also cited the holding in Ingram v. Nicholson, 21 Vet. App. 
232, 254 (2007), which held that VA must apply a 
"sympathetic reading" to a lay person's pleadings with 
attention focused upon the symptoms the claimant is 
attempting to service connect.

The Veteran's report of inservice stressors and the diagnosed 
PTSD are potentially relevant to the acquired psychiatric 
disorder claim on appeal.  In the interests of judicial 
economy, and consistent with the holding in Clemons, the 
Board has rephrased the issue on appeal to include PTSD.  The 
Board will deem the PTSD issue as part and parcel of the 
acquired psychiatric disorder claim on appeal.

In June 2007, the Board remanded the acquired psychiatric 
disorder claim to obtain opinion as to whether the Veteran's 
psychiatric disorder was either caused or aggravated by any 
of his service-connected disabilities.  The examiner was 
specifically requested to indicate that, if aggravation of 
the Veteran's diagnosed adjustment disorder with depressed 
features was found, to quantify the degree of additional 
impairment resulting from the aggravation.

In June 2008, the VA examiner indicated that the Veteran 
currently held a diagnosis of depressive disorder, which was 
a later development of a basic adjustment disorder.  However, 
the examiner did not address the question posed by the Board.  
As such, this examination report must be returned as 
inadequate for rating purposes.  38 C.F.R. § 4.2.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by 
the Board confers upon the veteran, as a matter of law, the 
right to compliance with the remand instructions, and imposes 
upon the VA a concomitant duty to ensure compliance with the 
terms of the remand). 

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all 
providers of treatment for his alleged colon 
cancer and hypothyroidism, to include 
information as to when and where he was first 
diagnosed with such disorders.  

2.  Obtain the Veteran's clinical records of 
VA treatment since March 2008, to include a 
request for any VA clinical records relating 
to colon surgery and biopsy diagnoses in 2002.  

3.  Obtain the Veteran's SPRs for both periods 
of active service, to include all available 
performance evaluations and any materials 
related to his discharge due to unsuitability.

4.  Upon completion of the above, the RO 
should contact the JSSRC to determine whether 
herbicides were used during the Veteran's 
period of active service on Vieques Island.

5.  Obtain the Veteran's Social Security 
Administration records, including all medical 
records which formed the basis of any decision 
rendered.  Efforts to obtain these records 
should also be documented, and any evidence 
received in response to this request should be 
associated with the claims folder.

6.  If any only if additional evidence of 
record establishes diagnoses of colon cancer 
and/or hypothyroidism, develop the Veteran's 
ionizing radiation "other exposure" claim, 
based upon the alleged exposure to depleted 
uranium bullets and residual contamination 
from the U.S.S. KILLEN, under the special 
evidentiary procedures set forth at 38 C.F.R. 
§ 3.311(a)(2)(3).


7.  Thereafter, the Veteran should be 
scheduled to undergo a VA psychiatric 
examination to determine the etiology of his 
acquired psychiatric disorders (the nature and 
extent of the disability is not the primary 
issue, but whether he has a disability related 
to service from October 1969 to October 1973 
and from July 1976 to June 1977).  The 
Veteran's claims file should be made available 
to the examiner for review, and all necessary 
studies and tests should be conducted.  

Following an examination and a review of the 
claims folder, the examiner should provide 
opinion as to whether it is at least as likely 
as not (50 percent probability) that any 
currently diagnosed acquired psychiatric 
disorder was either first manifest during a 
period of active service from 1969 to October 
1973 or from July 1976 to June 1977.  

Alternatively, whether it is at least as 
likely as not (50 percent probability) that 
any currently diagnosed acquired psychiatric 
disorder was either caused or aggravated by 
any of the Veteran's service-connected 
disabilities.  If it is determined that any 
diagnosed psychiatric disorder was not caused 
but aggravated by a service-connected 
disability, the examiner is requested to 
quantify the degree of additional impairment 
resulting from the aggravation.

The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather the weight of medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of that conclusion as 
it is to find against it. 

The examiner should include a complete 
explanation with his or her opinion, based on 
findings on examination and information 
obtained from review of the record, to include 
discussion of the significance of the 
Veteran's diagnosis of situational reaction 
explosive personality in March 1977.

If any opinion cannot be provided without resort 
to speculation, the medical examiner must 
provide the reasoning for that determination and 
clearly identify the precise facts which could 
not be determined.  In particular, the examiner 
should clarify:

	a) whether there is any further need 
for information or testing necessary to 
make a conclusive determination; and/or

	b) whether the opinion could not be 
rendered due to limitations of knowledge 
in the medical community at large and not 
those of the particular examiner (e.g., 
whether there is need to resort to medical 
literature or obtain a specialist opinion, 
that there is insufficient medical 
knowledge that a specific in-service 
injury or disease could possibly cause the 
claimed condition, and/or that the actual 
cause cannot be selected from multiple 
potential causes).  

8.  Thereafter, the Veteran should be afforded 
appropriate examination to the nature and 
probable etiology of his claimed disorders on 
appeal.  The claims folders must be reviewed 
by the examiner in full.   All appropriate 
tests and studies should be accomplished and 
all clinical findings should be reported in 
detail.

Based on the examination and review of the 
record, the examiner offer an opinion as to 
whether it is at least as likely as not (i.e., 
there is at least a 50 percent probability) 
the Veteran's claimed disc disease of the 
cervical, thoracic, and lumbar spines; type II 
diabetes mellitus; bronchial asthma and COPD; 
thromboembolic events; hypothyroidism; 
cardiovascular disease; liver disease 
involving hemangioma; granulomas; status post 
sigmoidectomy with end colostomy with 
Hartmann's pouch and recurrent diverticulosis; 
and headaches first manifested in service or 
is the result of injury or disease incurred or 
aggravated during a period of active duty 
service.

The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather the weight of medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of that conclusion as 
it is to find against it. 

The examiner should include a complete 
explanation with his or her opinion, based on 
findings on examination and information obtained 
from review of the record, to include discussion 
of the significance of the Veteran's treatment 
for the following: 

	- the Veteran's report of abnormal bowel 
movement in October 1969;
	- the Veteran's treatment for respiratory 
symptoms in November 1969, variously reported as 
an acute respiratory infection, allergies with 
SOB, pneumonia with tonsillitis and/or asthma, 
      - the Veteran's treatment for low back pain 
in December 1969;
      - the Veteran's treatment for swollen lymph 
nodes diagnosed as a possible reaction to 
vaccination in January 1970; 
      - the Veteran's treatment for an upper 
respiratory infection in April 1971 which 
reported a history of asthma;
      - the Veteran's treatment for a low back 
muscle strain in May 1971; 
      - the Veteran's treatment for viral syndrome 
in November 1976;
      - the Veteran's complaints of shortness of 
breath in January 1977 with history of positive 
purified protein derivative (PPD) test six months 
previous;
      - the Veteran's treatment for gastroenteritis 
in March 1977; and
      - the diagnosis of situational reaction 
explosive personality in March 1977.

If any opinion cannot be provided without 
resort to speculation, the medical examiner 
must provide the reasoning for that 
determination and clearly identify the precise 
facts which could not be determined.  In 
particular, the examiner should clarify:

	a) whether there is any further need 
for information or testing necessary to 
make a conclusive determination; and/or

	b) whether the opinion could not be 
rendered due to limitations of knowledge 
in the medical community at large and not 
those of the particular examiner (e.g., 
whether there is need to resort to medical 
literature or obtain a specialist opinion, 
that there is insufficient medical 
knowledge that a specific in-service 
injury or disease could possibly cause the 
claimed condition, and/or that the actual 
cause cannot be selected from multiple 
potential causes).  

9.  Thereafter, readjudicate the Veteran's 
claims on appeal.  If any claim remains 
denied, the Veteran and his representative 
should be provided a supplemental statement 
of the case and the applicable period of 
time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

